Citation Nr: 0032476	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  96-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
chronic sinusitis with right maxillary polyp, post-operative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from August 1942 to August 
1945.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's chronic sinusitis is severely disabling.  


CONCLUSION OF LAW

An evaluation of 50 percent for chronic sinusitis is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Codes 6510-6514 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In April 1946, the RO granted service connection for the 
veteran's sinusitis and assigned a 10 percent evaluation 
effective from August 1945. 

VA examination in July 1972 revealed some edema and slight 
impairment on the left side of the air passage.  The x-ray 
study revealed evidence of chronic pan sinusitis.  

During VA hospitalization in March 1978, the veteran was 
diagnosed with nasal polyps, allergic type.  VA examination 
dated in February 1979 disclosed sinusitis, maxillary, 
bilateral, chronic.  VA hospital record dated in September 
1979 revealed right frontal ethmoidectomy; the veteran did 
well post-operatively.  

VA outpatient records dated from July to August 1995 
disclosed extensive nasal polyps.  VA hospital records reveal 
that in July 1995, the veteran had surgery for chronic 
frontal sinusitis with right frontal mucocele.  Post-
operatively, the veteran experienced minimal symptoms, such 
as swelling and ecchymoses.  Bilateral periorbital swelling 
on the left had mostly resolved by discharge and there was 
minimal residual swelling on the right.  In August 1995, the 
veteran underwent a procedure to remove nasal polyps.

VA examination February 1996 disclosed no external nasal or 
nasal vestibule abnormalities.  The septum was straight and 
the floor of the nose and inferior meatus were clear 
bilaterally.  The middle meatus bilaterally showed scar 
tissue and nasal polyposis.  There were no signs of pus.  The 
sphenoethmoidal recess, olfactory area and superior 
turbinates were not visualized on endoscopy.  There were 
scars from the prior frontal sinus obliteration and some mild 
right tenderness to palpation.  The diagnoses were status 
post frontal sinus obliteration and nasal polyposis.  The x-
ray study revealed two metal sutures overlying the frontal 
sinuses.  Mucoperiosteal thickening was present over both 
maxillary antra and the ethmoid air cells and sphenoid 
sinuses were compatible with pansinusitis.  The upper nasal 
passages were unusually lucent and the lower passages 
appeared dense over the nares.  

VA outpatient records extending from March to August 1996 
reveal overall complaints of right frontal headaches and 
nasal discharge, but with improvement since the prior 
surgery.

During his personal hearing in September 1996, the veteran 
testified that he experienced drainage everyday and severe 
symptoms due to his sinus condition.  Transcript (T.) at 1.  
He also complained of a cough that caused pain in his 
forehead.  (T.) at 3.  The veteran reported that his eyes 
watered and that crust developed in his nose.  (T.) at 4.  He 
also testified that his headaches stay with him most of the 
day.  (T.) at 9.  The veteran reported that he took ibuprofen 
and Percocet for his headaches.  (T.) at 13.  He also stated 
that he felt his weakness was caused by his sinus and 
surgeries.  (T.) at 17.  

VA examination conducted in October 1996 disclosed complaints 
of daily headaches due to his sinus disorder.  The veteran 
did report that since the last surgery, his headaches had 
improved, but that the right frontal temporal headache 
continued daily.  He reported that it began in the morning 
when he cleared his throat and radiated to the right ear and 
was associated with right periorbital and retro-orbital pain.  
The veteran also noted that his nasal congestion and 
discharge had improved since surgery, although he still had 
some.  

On examination, the examiner noted no external nasal or nasal 
vestibule abnormalities.  The septum was straight, the floor 
of the nose was clear, and the inferior meatus was clear 
without pus or polyps.  The inferior turbinates were normal 
appearing, but the middle turbinates were partially resected 
bilaterally.  There were polyps on the right in the middle 
meatus.  The olfactory area could not be visualized on the 
right secondary to the polyps.  The sphenoethmoid recess and 
superior turbinates were not visualized bilaterally.  The 
diagnoses were right frontal and right temporal headaches, 
nasal polyposis likely associated with chronic sinusitis, 
double vision, and complaints of imbalance.

VA outpatient records dated from 1997 to 1998 disclose 
overall improvement in the veteran's sinusitis status post-
operative.  VA examination in April 1998 primarily related to 
the cranial nerves.  The veteran's problems with chronic 
sinusitis and surgeries were included in a recitation of his 
past medical history.  

In October 1998, the veteran underwent a procedure to address 
left-sided sphenoid sinusitis.  Some cleaning of the mucosa 
of the left sphenoid region was done and disease mucosa was 
found in both sinuses and removed.  Nasopharyngoscopy showed 
that the sinuses were clear with no purulent drainage.  The 
diagnosis was status post-sphenoid sinusotomy.  VA outpatient 
records from October 1998 to June 1999 reveal complaints of 
chronic headaches post surgery with no alleviating factors.  
The examiner noted likely frontal sinusitis.  There was 
positive right frontal tenderness to palpation.  Overall, the 
veteran's sinus disorder was noted as stable.  

II. Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2000).

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2000).

Effective October 7, 1996, the general rating criteria for 
sinusitis (Diagnostic Codes 6510 through 6514) are as 
follows: a noncompensable evaluation is warranted when 
sinusitis is detected by X-ray only; a 10 percent evaluation 
is warranted for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; a 30 percent rating 
is warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non- incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting; a 50 percent rating is warranted following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6510-6514 (2000).  

The rating criteria used prior to October 7, 1996 under 38 
C.F.R. § 4.97, Diagnostic Codes 6510-6514, provided that 
chronic maxillary sinusitis with X-ray manifestations only, 
and with symptoms either mild or only occasional, warranted a 
noncompensable evaluation.  When moderate, with discharge or 
crusting or scabbing and infrequent headaches, a 10 percent 
evaluation is warranted.  Severe disability, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence warrants 
a 30 percent evaluation; and postoperative, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations 
warrants a 50 percent evaluation.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510-6514 (1996).  

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
will therefore evaluate the merits of the veteran's claim 
under both the new and old rating criteria.

III. Analysis

The grant of service connection has recently been enlarged to 
include headaches.  
There is no question that the condition has been persistent 
over the years.  He has had multiple surgeries which have not 
resulted in any sustained abatement of his symptoms.  On the 
other hand, it is true that osteomyelitis is not established.  
Yet, it would seem that his symptoms could accurately be 
described as constant.  In addition, it seems fair to 
categorize a condition requiring multiple surgeries as 
"severe" even though this designation necessarily involves 
at least some subjective component.  On balance, and with 
resolution of reasonable doubt, it appears that the veteran's 
relevant symptomatology probably approximates the criteria 
for the 50 percent rating. 


ORDER

Entitlement to an evaluation of 50 percent for chronic 
sinusitis with right maxillary polyp, post-operative is 
granted, subject to controlling regulations affecting the 
payment of monetary awards.


		
	John E. Ormond, Jr. 
	Veterans Law Judge
	Board of Veterans' Appeals

 

